Citation Nr: 0331638	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is assignable from October 11, 2001, for 
residuals of an anterior cruciate ligament tear of the left 
knee with laxity and patellofemoral pain?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, granting entitlement 
to service connection for residuals of an anterior cruciate 
tear of the left knee, with laxity and patellofemoral pain.  
At that time, a 10 percent evaluation was assigned effective 
from October 11, 2001.  The veteran appeals.  

While this matter was pending before the RO, the veteran 
entered requests for Board and RO hearings.  An RO hearing 
was scheduled to occur in November 2002, but prior to its 
occurrence the veteran cancelled his request for an RO 
hearing.  The veteran's request for a BVA hearing was 
withdrawn in a written statement received by the RO in 
November 2002.  No other request for a hearing remains 
pending.


REMAND

In a December 2001 letter the RO notified the veteran about 
his rights in the VA's claim process, including those 
particular to the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist, and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the December 2001 letter the veteran was afforded 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claim for service connection, 
as well notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183(2002).  He was also then informed that he had 
to respond by February 19, 2002, with additional pertinent 
evidence and information or the claim would be decided based 
on the then-current record.  Alas, no VCAA letter was 
furnished to the veteran to advise him of the information or 
evidence required to substantiate his claim for an initial 
rating in excess of 10 percent for his service-connected left 
knee disability.

In Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals for the Federal Circuit held 
that the provisions of 38 C.F.R. § 3.159(b)(1) (2003), which 
authorized VA to enter a decision if a response to a VCAA 
notice letter was not filed with VA within 30 days, was 
invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required for 
initial VCAA notice and § 5103 compliance regarding the claim 
for an initial rating in excess of 10 percent for the 
veteran's left knee disorder.  

It is also apparent that the RO has not to date documented in 
writing whether staged ratings are for assignment with 
respect to the veteran's service-connected left knee 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  Documentation of that review by the RO is 
needed.  Additional medical input is likewise found to be 
advisable in order to clarify whether arthritis of the left 
knee joint is present.  In this regard, it is noted that VA 
X-rays in April 2002 did not identify arthritic involvement 
of the left knee, while VA treatment notes recorded in August 
2002 reflect an apparent diagnosis of knee arthritis.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of entitlement 
to an initial rating in excess of 10 
percent for residuals of an anterior 
cruciate ligament tear of the left knee 
with laxity and patellofemoral pain.  As 
part of such actions, the RO must advise 
the veteran of the information and 
evidence needed to substantiate his 
claim, notice in writing of what 
evidence, if any, must be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim, and in 
particular any evidence tending to 
indicate the existence of a level of left 
knee disability in excess of that 
reflected by the currently assigned 
rating.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions, or employer(s), who have 
evaluated and/or treated him for his left 
knee since October 2001.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his service-connected left 
knee disorder.  The claims folder must be 
made available to the examiner for review 
prior to any examination and such 
examiner must reference in his/her report 
whether in fact the claims folder was 
reviewed.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and all diagnostic testing necessary to 
determine the full extent of all left 
knee disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must respond to each of the 
following:

(a)  The examiner must describe 
the condition of the left knee 
and indicate whether there are 
present or absent any findings 
of ankylosis, subluxation, 
instability, locking, swelling, 
genu recurvatum, or loss of 
range of motion attributable to 
the service-connected 
disability, and, if present, 
the severity or degree thereof.  
Range of motion should be given 
in degrees, with the standard 
for normal motion being 140 
degrees of flexion and 0 
degrees of extension.  Any 
instability or subluxation 
should be described as mild, 
moderate or severe.

(b)  Based on clinical and 
radiological examination, the 
examiner should ascertain 
whether there is present or 
absent any arthritic 
involvement of the left knee 
joint attributable to the 
service-connected left knee 
disability.

(c)  The examiner must 
determine whether the left knee 
exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(d)  The examiner must express 
an opinion on whether there is 
objective evidence of left knee 
pain and, if so, the degree of 
pain should be quantified.  It 
must be noted whether left knee 
pain significantly limits 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  
4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  
5.  Lastly, the RO must readjudicate the 
merits of the veteran's claim for an 
initial rating in excess of 10 percent 
from October 11, 2001, for residuals of an 
anterior cruciate ligament tear of the 
left knee with laxity and patellofemoral 
pain based on all the evidence of record; 
and all governing legal authority, 
including the VCAA and its implementing 
regulations, and Fenderson v. West, 12 
Vet. App. 119 (1999).  Consideration must 
also be afforded VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997); and VAOPGCPREC 9-98; 63 
Fed. Reg. 56704 (1998), if applicable.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




